Per Curiam.

A defect in substance in this declaration is, that there is no consideration stated. The defendant agreed to give the refusal of the farm to the plaintiff; but he did not agree to take it, and there was no promise on his part as a consideration for the promise of the defendant, nor any money paid or other valuable consideration given. The agreement was a mere nudum pactum. A consideration is as necessary to an agreement reduced to writing, as if it remained in parol. (1 Sound. 211. note 2.) There must he judgment for the defendant.
Judgment for the defendant?